Name: Commission Regulation (EEC) No 102/78 of 18 January 1978 laying down special conditions for exports of certain cheeses to Austria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 16/8 Official Journal of the European Communities 20 . 1 . 78 COMMISSION REGULATION (EEC) No 102/78 of 18 January 1978 laying down special conditions for exports of certain cheeses to Austria Whereas to that end a refund on cheese exports to Austria should be subject to the issue of a special certificate ; Whereas a procedure must be laid down for super ­ vising the use of the certificates ; whereas to that end a customs control must be established in respect of cheese exported to Austria ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular the first subparagraph of Article 17 (4) thereof, Whereas the Austrian Government applies to imports of certain cheeses a system of levies which covers the difference between the prices of imported products and the prices established for its own market, in order to ensure that such cheeses do not enter Austria at a lower price than Austrian produce ; Whereas, as regards cheeses other than those listed in Annex I to this Regulation , a minimum free ­ at-Austrian-frontier price has been fixed ; whereas , in order to ensure that the abovementioned minimum price is observed, the special certificate should be issued subject to an undertaking by the person concerned not to export the cheese in question at a free-at-Austrian-frontier price lower than the minimum price ; Whereas , so that products exported from the Commu ­ nity may reach Austria at that price , the Community will have to fix a refund on exports to Austria of the cheeses in question at a lower level than that fixed for other destinations ; whereas, to guarantee such prices, appropriate control arrangements should be laid down under paragraphs 2 and 3 of Annex II to Council Regulation (EEC) No 2042/77 of 13 September 1977 on the conclusion of the Agreement between Austria and the European Economic Community concerning certain types of cheese negotiated under Article XXVIII of GATT (3 ) ; Whereas the cheeses listed in Annex I to this Regula ­ tion are not subject to the minimum price, provided that on importation into Austria they are accompa ­ nied by a Community quality certificate ; Article 1 1 . The grant of a refund on cheese exported to Austria shall be subject to the issue of a special certifi ­ cate . 2 . In respect of the cheeses listed in Annex I , the certificate to be issued on application by the exporter shall correspond to the specimen shown in Annex II . 3 . In respect of cheeses other than those listed in Annex I , the certificate to be issued on application by the exporter shall correspond to the specimen shown in Annex III . However, Member States may align the 'gross weight' box with the 'gross weight' box of their export declara ­ tions . Article 2 1 . The certificates shall be printed on white paper. Their size shall be 210 x 297 mm . Each certificate shall be given a serial number by the issuing agency. 2 . The certificate set out in Annex II shall be made out in one original and at least one copy. The certifi ­ cate set out in Annex III shall be made out in one original and at least three copies . The copies shall bear the same serial number as the original . The orig ­ inal and copies shall be completed either in typescript or in manuscript ; in the latter case , they shall be completed in block letters and in ink . (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 303, 28 . 11 . 1977, p. 1 . 3 ) OJ No L 237, 16 . 9 . 1977, p. 1 . 20 . 1 . 78 Official Journal of the European Communities No L 16/9 Article 3 1 . The certificate and copies thereof shall be issued by the issuing agency designated by each Member State . 2 . The issuing agency shall keep one copy of the certificate . 3 . The exporter shall produce to the competent customs office referred to in Article 4 :  the original in the case of the certificate set out in Annex II ,  the original and two copies in the case of the certif ­ icate set out in Annex III . 4. The competent customs office referred to in Article 4 shall complete the box reserved for its use on the original and the copies produced to it and return them to the exporter, who must produce them to the Austrian customs authorities . 5 . In the case of the certificate set out in Annex III , the exporter shall return to the issuing agency or to the agency granting the refunds one copy duly endorsed by the Austrian customs authorities in the box reserved for that purpose . Article 4 1 . Where, under the Agreement between the Euro ­ pean Economic Community and the Republic of Austria on the application of the rules on Community transit, consignments of cheese are sent to Austria under cover either of a community transit document or on International Consignment Note or an Interna ­ tional Express Parcels Consignment Note equivalent to a Community transit document, the exporter shall produce the certificates referred to in Article 3 (3) to the customs office of departure of the Community transit operation . Where an International Consignment Note or an International Express Parcels Consignment Note equivalent to a Community transit document is used, the office of departure may not authorize the contract of carriage to be varied so that the carriage operation ends outside Austria . 2 . Where the consignment of cheese to Austria is not effected in accordance with the provisions of the preceding paragraph, the exporter shall produce the certificates referred to in Article 3 (3) to the customs office at the point of exit from the Community. Article 5 1 . In the case of the certificate set out in Annex III , the customs offices referred to in Article 4 shall endorse only those certificates which are produced within 60 days of the day following their date of issue . 2 . The certificate shall be valid only for the quan ­ tity indicated thereon . However, a quantity exceeding by not more than 5 % the quantity indicated on the certificate shall be considered as corresponding to that quantity. Article 6 In the case of cheeses other than those listed in Annex I , the special certificate may be issued only on production to the issuing agency of a declaration signed by the applicant and conforming to the specimen set out in Annex IV. Article 7 1 . Member States shall adopt any provisions neces ­ sary for the control of the origin , composition and quality of the products in respect of which the certifi ­ cates are issued . 2 . Member States shall adopt appropriate provisions to ensure that the declaration referred to in Article 6 is fulfilled . Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 January 1978 . For the Commission Finn GUNDELACH Vice-President No L 16/ 10 Official Journal of the European Communities 20 . 1 . 78 ANNEX I CarrÃ © de 1 Est Reblochon Pont-1'Ã vÃ ªque Livarot (a) Cheeses : Roquefort Parmigiano Reggiano Grana Pecorino Fiore sardo Provolone Asiago Caciocavallo Fontina Munster Neufchatel Limburger Romadour Herve St. Marcellin Fromage de Bruxelles Stracchino Crescenza Mozzarella Camembert Brie Maroilles Coulommiers (b) Other cheeses made from cow s milk, with a water weight content of the non-fatty matter exceeding 62 % . (c) Cheeses made exclusively from milk other than cow's in immediate packings of a net weight of 300 g or less . EUROPEAN COMMUNITIES ANNEX II 1 . Exporter 2 . CERTIFICATE No ORIGINAL 3 . Consignee CERTIFICATE OF QUALITY AND ORIGIN FOR EXPORT OF CERTAIN CHEESES TO AUSTRIA NOTES A. This certificate must be made out in one original and at least one copy . B. The description of the cheeses must include the type in addition to any brand or trade name and the water content in the non-fatty matter in respect of cheeses referred to under (b) of Annex I of Regulation (EEC) No 102/78 . C. The original must be produced for endorsement to the customs office at which the cheeses are placed under the Community transit procedure for consignment to Austria,  or, where that is not the case , to the Community customs office of exit . D. The original must be produced to the Austrian customs authorities . 5 . Gross weight 6 . Invoices Nos4 . Marks , numbers , number and kind of packages ; description of goods 7 . Net weight 4 . Marks , numbers , number and kind of packages ; description of goods 5 . Gross weight 6 . Invoices Nos 2 7 . Net weight 8 . THE UNDERSIGNED COMPETENT AUTHORITY hereby certifies that the abovementioned cheeses  were produced in the Community,  are of sound and fair marketable quality,  and conform to the provisions on composition applicable to exports (Place) (Date) 9 . Issuing agency (Signature) (Stamp) 10 . AUTHENTICATION BY THE COMPETENT CUSTOMS OFFICE The cheeses covered by this certificate  have been consigned to Austria under the Community transit procedure ('),  have left the geographical territory of the Community ( ] ) (Place) (Date) (') D el et e a s ap pr op ria te . (Signature) (Stamp) class="page"> EUROPEAN COMMUNITIES ANNEX III 1 . Exporter 2 . CERTIFICATE No ORIGINAL 3 . Consignee CERTIFICATE FOR EXPORT OF CERTAIN CHEESES TO AUSTRIA NOTES A. This certificate must be made out in one original and at least three copies . B. The description of the cheeses must include the type in addition to any brand or trade name and, in respect of processed cheeses , the fat content, by weight, of the dry matter must be given . C. The original and two copies must be produced for authentication within 60 days of the day following their date of issue :  to the customs office at which the cheeses are placed under the Community transit procedure for consignment to Austria ,  or, if that is not the case , to the Community customs office of departure . D. The original and two copies must be produced to the Austrian customs authorities . E. One copy, duly authenticated by the Austrian customs authorities , must be returned by the exporter to the issuing agency or to the agency granting the refunds . 4. Marks , numbers , number and kind of packages ; description of goods 5 . Gross weight 6 . Invoices Nos 1 7 . Net weight 4 . Marks , numbers , number and kind of packages ; description of goods 5 . Gross weight 6 . Invoices Nos 2 7 . Net weight 8 . THE UNDERSIGNED COMPETENT AUTHORITY  CERTIFIES that the abovementioned cheeses were produced in (producing Member State ) in accor ­ dance with the provisions governing the composition of goods intended for export and are of sound and fair marketable quality ,  DECLARES that provided that the other conditions are satisfied the cheeses in question will qualify for payment of the refund applic ­ able to exports to Austria on the day on which the customs authorities accept the declaration by the exporter that he will export the cheeses to Austria and  that the exporter has submitted the declaration provided for in Article 6 of Regulation (EEC) No 102/78 (') (Place) (Date)9 . Issuing agency (Signature) (Stamp ) 10 . AUTHENTICATION BY THE COMPETENT CUSTOMS OFFICE The cheeses covered by this certificate  have been consigned to Austria under the Community transit procedure ( 2 ),  have left the geographical territory of the Community ( 2 ) 11 . SICHTVERMERK DER Ã STERREICHISCHEN BEHÃ RDEN Die in dieser Bescheinigung genannten KÃ ¤se sind zum freien Verkehr abgefertigt worden . (Ort) , den £ , "O '"U 3 "O (Place) (Date) (Signature) (Stamp) ( Unterschrift ) (Stempel der Zollbehorde) class="page"> 20 . 1 . 78 Official Journal of the European Communities No L 16/ 15 ANNEX IV I, the undersigned (') hereby declare that the price of the consignment weighing kilograms of cheese (2 ) which is covered by invoice number of for export to Austria will not be lower than (3 ) Austrian schillings per 100 kilograms net weight free-at-Austrian-frontier, and declare , moreover, that no refund or premium or other form of rebate which may make the value less than that indicated above has been or will be granted on the export of the cheeses in question . Place and date : (Signature) (') Pull name or business name and full address of exporter . (2 ) State the type of cheese in addition to any brand or trade name. (3 ) The price per 100 kilograms net weight free-at-Austrian frontier must not be lower than : (a) for processed cheese of a fat content , by weight, in the dry matter :  of less than 26 % Sch . 3 705  of 26 % or more but less than 46 % Sch . 3 940  of 46 % or more but less than .56 % Sch . 4 038  of 56 % or more Sch . 4 1 62 (b) for Emmentaler or GruyÃ ©re Sch . 3 702 (c) for blue-veined cheese (excluding Roquefort) Sch . 3 937 (d) for Danbo, Edam , Elbo, Fynbo, Fontal , Gouda, Havarti , Malbo, Maribo, Mimolette , SamsÃ ¸, Tilsit , Tybo Sch . 3 417 (e) for Butterkase, Esrom , Italico, Kernhem, St. Nectaire , St. Paulin , Taleggio Sch . 3 594 (f) for Cheddar and other types of cheese made from cow's milk and not mentioned above other than those listed in Annex I to Regulation (EEC) No 102/78 Sch . 3 51 1 .